
	
		I
		112th CONGRESS
		2d Session
		H. R. 6592
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2012
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To ensure that the Metropolitan Washington Airports
		  Authority complies with the Federal Acquisition Regulation.
	
	
		1.Application of the federal
			 acquisition regulation to MWAAThe Metropolitan Washington Airports
			 Authority shall comply with the Federal Acquisition Regulation.
		
